Citation Nr: 0722885	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under Title 38 USC 1922 (a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO & IC).

Because of the veteran's advanced age, this case has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  In August 2002, service connection was granted for cold 
injury residuals of the right and left foot, and each foot 
was assigned a 20 percent disability rating for that 
disorder, effective from May 2002.

2.  The veteran received notice of his eligibility for 
Service Disabled Veterans' Insurance, also known as "RH 
insurance," along with the grant of service connection for 
cold injury residuals of the right and left feet.  He was 
informed at the time of his award in August 2002, of the time 
limit for applying for RH insurance.

3.  The veteran's VA form 29-4364, application for RH 
insurance, was received in December 2004; not within two 
years of the VA award of service connection for a disability 
found to be compensably disabling.

4.  The veteran was not incompetent during the two years 
following the August 2002 grant of service connection for 
residuals of cold injury residuals of the left and right 
foot; an equitable basis for tolling of the time limit for 
applying for RH insurance has not been presented.



CONCLUSION OF LAW

The veteran's application having been submitted untimely, the 
criteria for entitlement to Service Disabled Veterans' 
Insurance under 38 U.S.C.A § 1922(a) have not been met.  38 
U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for Service Disabled Veterans 
Insurance must be filed.  Accordingly, as no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 32, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In August 2002, service connection was granted for residuals 
of cold injury of the left and right foot, and each foot was 
assigned a 20 percent disability rating , effective from May 
2002.  Several attachments, informing the veteran of 
additional benefits that he may be entitled to, accompanied 
the veteran's award letter.  The veteran's application for RH 
insurance was received in December 2004; not within two years 
of the VA award of service connection for disability found to 
be compensably disabling.  

The veteran argues that he does not recall being informed of 
the insurance in August 2002.  He stated that he would have 
applied at that time had he known.  

There is no statutory or regulatory requirement to notify the 
veteran of eligibility to file a claim for RH insurance with 
the notice of grant of service connection for a disability.  
38 U.S.C.A. § 1922(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
8.0 (2006).  In addition, the veteran is presumed to have 
received, upon the grant of service connection for residuals 
of cold injury to the feet with compensable ratings assigned, 
appropriate notice of his eligibility for RH insurance, and 
the time limits for filing.  VA Benefits Procedures Manual, 
M29-1, Part I, 14.13 (procedures governing notice of RH 
entitlement); Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(presumption of regularity in government discharge of 
administrative duties).

When a veteran is awarded service connection and a 
compensable disability rating, he is routinely advised by the 
Insurance Service of his eligibility to apply for RH 
insurance.  VA Benefits Procedures Manual, M29-1, Part I, 
Para. 14.13, states as follows:

14.13 NOTIFICATION TO VETERAN OF POSSIBLE 
ELIGIBILITY FOR RH INSURANCE

	a. Upon receipt of VA Forms 21-6796, Rating 
Decision, in the Medical Determination Section, the 
designated clerk will send all eligible rating 
decisions with the award letters to the Centralized 
Transcript activity, Administrative Division, for 
the preparation and release of FL's 29-5 and 29.5a.


	b. FL 29-5 will be sent to the veteran with a 
VA Form 29-4364, Application for National Service 
Life Insurance (RH), and VA Pamphlet 29- 9, 
Service-Disabled Veterans Insurance, RH, 
Information and Premium Rates.

Thus, addressing the veteran's argument, the Board notes that 
neither 38 U.S.C.A. § 1922(a) nor implementing regulations at 
38 C.F.R. § 8.0, et seq., provide for tolling of the 
application deadline based on any failure of VA to notify a 
claimant of eligibility for RH insurance.  Nevertheless, 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  "[C]lear evidence" to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  Hence, based on these 
administrative instructions, it is presumed that the veteran 
was appropriately afforded VA Form 29-4364, which would have 
notified him of his eligibility for RH insurance and the time 
limit for filing, and provided him the form to be completed, 
together with instructions, for purchase of RH insurance.  
The veteran has submitted no evidence, beyond his bare 
contention of not having received notice, to overcome the 
presumption that this notice was appropriately provided.  
"[C]lear evidence" to the contrary not having been presented, 
the presumption that he was provided notice of eligibility 
for insurance under 38 U.S.C.A. § 1922(a) is not overcome.  
Harvey v. Gober, 14 Vet. App. 137 (2000).  Hence, the Board 
must conclude that the veteran was timely and appropriately 
notified of the availability of RH insurance and the time 
limit for filing an application, and was provided the 
appropriate application form to complete, with instructions.

However, if the person filing the application is considered 
to have been mentally incompetent during any part of the two-
year period, application for insurance under this provision 
may be filed within two years after a guardian is appointed 
or within two years after the removal of such disability as 
determined by VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The U.S. Court of Appeals for the 
Federal Circuit has cautioned that a medical diagnosis alone 
or vague assertions of mental problems were not sufficient 
for a finding of incompetence.  See McPhail v. Nicholson, 19 
Vet App. 30 (2005) (wherein the Court discussed, but did not 
decide, the issue of whether equitable tolling applies under 
38 U.S.C.A. § 7105).

The veteran has not been alleged, nor is there any evidence 
on record suggesting that he was incompetent at any point 
during the two years following the August 2002 grant of 
service connection for residuals of cold injury to the feet.  
Thus, an equitable basis for tolling of the time limit for 
applying for RH insurance has not been presented.

Parenthetically, the Board also notes that the veteran was 
awarded increased ratings for his feet, and a total 
disability rating based on individual unemployability (TDIU) 
in an October 2004 rating decision.  However, rating 
decisions granting an increased rating for existing service-
connected disability, or TDIU, do not constitute a new 
eligibility period to apply for RH insurance.  

Accordingly, equitable tolling of the statutory 2-year period 
for application for RH insurance cannot be supported.  Absent 
a timely application, eligibility for RH Insurance must be 
denied.  38 U.S.C.A. § 1922(a).

(CONTINUED ON NEXT PAGE)



ORDER

Service Disabled Veterans Insurance (RH) under Title 38 USC 
1922 (a) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


